Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species. 
Species 1: Figure 1 - Diagram of a temperature control system (100)
Species 2: Figure 3 - Diagram of a temperature control system (200)
Species 3: Figure 4 - Diagram of a temperature control system (300)
Species 4: Figure 5 - Diagram of a temperature control system (400)
Species 5: Figure 7 - Diagram of a temperature control system (500)
Species 6: Figure 8 - Diagram of a temperature control system (600)
Species 7: Figure 9 - Diagram of a temperature control system (700)
Species 8: Figure 10 - Diagram of a temperature control system (800)

The species are independent or distinct because they are directed to mutually
exclusive embodiments (see identified features below).  Each of the species is patentably distinct from each other.  In addition, these species are not obvious variants of each other based on the current record.  See MPEP 806.04 d, e, and h.
Species 1 (figure 1) is distinct because of the circulation circuit (110) which includes a chiller 11, a temperature sensor 19, and distribution valve.  The first circulation circuit (110), and the second circulation circuit (120) is a circuit through which a heat transfer medium circulates. The chiller (11) includes a tank (11a) and  a pump (11b).  The tank (11a) stores the heat transfer medium adjusted to a set temperature (Tc). The pump (11b) discharges to a flow passage (17a), and the heat transfer medium stored in the tank (11a). The flow passage (17a) is connected to the common port (COM) of the first distribution valve (12). The temperature sensor (19) detects the temperature of the heat transfer medium supplied from the first chiller (11) and outputs the detection result (detected temperature) to the control section (80). The distribution valve (12 adjustment section) is a three- way valve having the common port, an A port, and a B port. A flow 27passage (17b) is connected to the A port.
Species 2 shown in figure 3 is distinct, because of the first circulation circuit (110) and a second circulation circuit (120) which includes a chiller 11, a needle valve 119 and 129.  The first circulation circuit (110) and the second circulation circuit (120) are circuits through which a heat transfer medium circulates. The chiller (11) includes a tank (11a) and  a pump (11b).  The pump (11b) discharges to the flow passage (117) the heat transfer medium stored in the tank (11a).  A check valve (136) is provided in the flow passage (117). The check valve (136) allows the heat transfer medium to flow from the chiller (11) to a merging point (P1) and excludes the first heat transfer medium from flowing from the merging point (P1) to the first chiller (11). The tank (11a) of the first chiller (11) and the B port of a second distribution valve (135) are connected to each other by a flow passage 118. The second distribution valve 135 is a three-way valve. 
Species 3  is distinct because figure 4 demonstrated a temperature control system 300 which is identical with the temperature control system 200 except that the second distribution valve (135) is replaced with a third distribution valve (335).  The distribution 49valve (335) is a four- way valve having a common port, an H port, a B port, and a C port. The flow passage (118) is connected to the C port. The flow passage (118) is connected to the tank (11a) of the first chiller (11). A flow passage (239) is connected to the B port. The flow passage( 239) is connected to the flow passage (135a) at the merging point (P1). A third check valve (138) is provided in the flow passage (239). The third check valve (138) allows the first heat transfer medium to flow from the third distribution valve (335) to the merging point (P1) and excludes the first heat transfer medium from flowing from the merging point P1 to the third distribution valve (335). The flow passage (128) is connected to the H port. The flow passage 128 is connected to the flow passage (121a) of the heater (121). 
Species 4 is distinct because figure 5 demonstrated a temperature control system 400 which is also similar with the temperature control system 200 except that the heater (121) is replaced with a chiller (21). The chiller (21) adjusts the temperature
of the heat transfer medium to a set temperature (Th) higher than the set temperature (Tc). The heat transfer medium is the same liquid as the first heat transfer medium. In which, the first circulation circuit (110) and the second circulation circuit (120) are circuits through first heat transfer medium used in common circulates. The tank (21a) stores the second heat transfer medium adjusted to the set temperature Th. The pump (21b) discharges the first heat transfer medium stored in the tank (21a) to the flow passage (127). 
Species 5 is distinct as shown in figure 7 demonstrated a temperature control system (500) with embodiment includes the first circulation circuit 110, the second circulation circuit 120, a third circulation circuit 130, and the control section (80).
Species 6 (figure 8)  a temperature control system 600 which is similar to the temperature control system 500 except that the fourth distribution valve (435) is replaced with a fifth distribution valve (535), which is distinct. The fifth distribution valve (535) is a four- way valve having a common port, an H port, a B port, and a C port . The flow passage (235) is connected to the C port. The flow passage (235) is connected to the third flow-through section (133) of the heat exchanger (131). The flow passage (239) is connected to the B port. The flow passage (239) is connected to the flow passage (135a) at the merging point (P1). The third check valve (138) is provided in the flow passage (239). The third check valve (138) allows the first heat transfer medium to flow from the fifth distribution valve (535) to the merging point (P1) and excludes the first heat transfer medium from flowing from the merging point (P1) to the fifth distribution valve (535). The flow passage (237) is connected to the H port. The flow passage (237) is connected to the fourth flow-through section (134) of the heat exchanger (132).
Species 7 is distinct because figure 9 demonstrated a temperature control system (700) with embodiment includes a heater (96) for directly heating the lower electrode (92), instead of the second circulation circuit (120) of the temperature control system (500) of the fifth embodiment. The heater (96) is a heater which can control the amount of heat generated. The heater (96) includes a heating wire heater, a ceramic heater, or the like and is integrated with the lower electrode (92).  The heating state of the heater (96) is controlled by the control section (80).
Species 8 (figure 10) is distinct because a temperature control system (800) with embodiment that includes a first circulation circuit (10), a second circulation circuit (20), a third circulation circuit (30), a heater control section (90), and the control section (80). The first circulation circuit (10) is a circuit through first heat transfer medium circulates. The second circulation circuit (20) is a circuit which is independent of the first circulation circuit (10) and through second heat transfer medium circulates. The third circulation circuit (30) is a circuit which is independent of the first circulation circuit (10) and the second circulation circuit (20) and through which the third heat transfer medium circulates.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or 
a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

There is a search and/or examination burden for the patentably distinct species 
as set forth above because at least the following reason(s) apply:  
Separate classification thereof: This shows that each invention has 
attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. They are directed to mutually exclusive embodiments.

A separate status in the art when they are classifiable together: Even 
though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.

(C) 	A different field of search: Where it is necessary to search for one of the
inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited
to show different fields of search.


Species 1-8 represent similarity in the memory device section (80), and some similarity in the classes/subclasses search (H01L 21/67248).  The species provided different embodiments for a temperature control system for controlling the temperature of a control target to a target temperature which changes with lapse of time. The temperature control system2 comprises an adjustment apparatus which includes a tank for storing a heat transfer medium and which adjusts the temperature of the heat transfer medium to a set temperature and supplies the temperature- adjusted heat transfer medium; a circulation circuit through which the heat transfer medium flows from the adjustment apparatus to a flow-through section capable of supplying heat to the control target and returns to the adjustment apparatus; an adjustment section which adjusts the amount of heat supplied from the flow-through section to the control target; a memory section in which the relation between lapse of time and the target temperature is stored beforehand; and a control section.  For example, the first heat transfer medium and the second heat transfer medium may differ from each other in the ratio.  Furthermore, the species, as identified above based on the different features, require different search queries field of search to pursue the mutually exclusive features of the configuration, the heat capacity from the adjustment apparatus to the control target, the operating state of the adjustment apparatus, and the temperature of the heat transfer medium supplied from the adjustment apparatus detected by the temperature sensor, and the control section sets the predetermined time on the basis of the post-change target temperature of the control target. This requires a different classes/subclasses search (F25D2600/02 and F25D2600/04). 


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was made to Michael Adams on August 18, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.

Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. A request to correct inventorship under 37 CFR 1.48(a)
must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that
identifies each inventor by his or her legal name and by the processing fee required
under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERSIE T. CUTHBERT whose telephone number is (571)272-6198. The examiner can normally be reached Monday-Friday 7:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERSIE T. CUTHBERT/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JENNA M HOPKINS/Primary Examiner, Art Unit 3763